Citation Nr: 1544431	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, legs, and back.  

2.  Entitlement to service connection for vascular disease, to include as secondary to service-connected ischemic heart disease.  

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  This included deployment to Vietnam from July 1969 through December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case in February 2013, and it has since been returned for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  To the extent that any additional records may be relevant, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review such records on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Initially, the Board notes that there appear to be missing VA treatment records.  At the July 2012 hearing, the Veteran reported treatment for his PTSD through the Princeton Vet Center and for his vascular disease at the Richmond VA Medical Center (VAMC).  The Beckley VAMC treatment records similarly document his May 2012 and September 2012 report that he regularly goes to the Princeton Vet Center.  The Beckley VAMC treatment records also show that, in October 2006, he was scheduled for treatment at the Richmond VAMC the following month.  The most recent Richmond VAMC and Princeton Vet Center treatment records are in the Veteran's paper claims file and are dated from October 2005 and May 2011, respectively.  Moreover, the Veteran reported treatment at the Richmond Vet Center in a March 2010 response, and the RO noted its review of treatment records from the Salem and Salisbury VAMCs in a February 2014 rating decision.  There are no treatment records from the Richmond Vet Center or Salisbury VAMC of record, and the most recent Salem VAMC treatment records are dated in January 2010.  Thus, on remand, any relevant, outstanding VA medical records should be obtained.

In addition, the Veteran has asserted that he has vascular disease secondary to his service-connected ischemic heart disease.  He was provided VA cardiologic examinations in June 2010, April 2011, and October 2011; however, the examiner did not address this theory of entitlement.   As such, the claim must be remanded for proper development.

Moreover, the Veteran was last afforded a VA examination in May 2010 in connection with his claim for service connection for PTSD.  His July 2012 hearing testimony suggested the possible worsening of symptoms, as he indicated that he preferred to isolate himself and saw herds of werewolves, whereas the May 2010 examiner had indicated that there were no hallucinations.  As this case is already being remanded for further development, the Board finds that an additional examination should be provided in order to ascertain the current severity and manifestations of his service-connected PTSD.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for arthritis.  The Veteran testified that he believes that his service in the infantry caused his current leg, hip, and back pain.  His service treatment records include a June 1968 x-ray that was obtained due to his complaints of shooting left lateral thigh and leg pain with a notation of lower back trauma.  His VA treatment records also note a diagnosis of degenerative joint disease of multiple joints dating back to April 2001.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any arthritis of the hips, legs, and back that may be present.

Finally, with regard to the claim for TDIU, as the increased rating claim is being remanded, the Veteran should be provided a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his ability to work.  Moreover, the Board notes that the TDIU claim is inextricably intertwined with the other issues being remanded.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should send the Veteran a notice letter in connection with his claims.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

Specifically, the letter should notify him of the evidence necessary to substantiate a service connection claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD, arthritis, and vascular disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding records from the Salem VAMC for treatment since January 2010, the Richmond VAMC for treatment since October 2005, the Beckley VAMC for treatment since March 2015, any treatment records from the Salisbury VAMC, records from the Princeton Vet Center for treatment since May 2011, and any treatment records from the Richmond Vet Center.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vascular that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has vascular disease that is causally or etiologically related to his military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's vascular disease is either caused by or permanently aggravated by his service-connected ischemic heart disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any arthritis of the hips, legs, and back that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  In this regard, the Veteran has testified as to in-service back trouble, and service in the infantry.  

The examiner should state whether the Veteran has arthritis of the hips, legs, or back.  If so, he or she should opine as to whether it is it at least as likely as not that the Veteran's arthritis is causally or etiologically related to his military service.  In so doing, the examiner should consider the June 1968 service treatment record documenting shooting left lateral thigh and leg pain with a notation of lower back trauma.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

6.  After completing the foregoing development, The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.   

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims folder.  

7.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


